 

Case 1:16-cr-00094-NONE-SKO Document 121 Filed 03/22/21 Page 1 of 2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13} Appeéaranve and Compliance Bond

UNITED STATES DISTRICT COURT
for the
Eastern District of California

 

 

 

UNITED STATES OF AMERICA,
)
) Case No. —1:16-CR-00094 NONE SKO -2
DANIEL QUIROZ )
Defendant

APPEARANCE AND. COMPLIANCE BOND

Defendant’s Agreement

I, DANIEL QUIROZ (defendant), agree to follow every order of this court, or any
court that considers this case, and | further agree that-this bond may beé-forfeited if I fail:

( [4 ) to appear for court proceedings;

( ©) if convicted, to surrender to serve a sentence that the.court: may impose; or.

( % ) to comply with all conditions set forth in-any Order Settirig-Conditions of Release for me.

 

Type of Bond
(£) (1) This is a personal recognizance bond.
(I ) (2) This is an unsecured bond of $. , with net worth of: $
( ®) (3) This is a secured bond of $ —_- 25,000.00 , secured. by: Elizabeth Villalva

 

, in cash deposited with the court.

(Cy) @s_

( [) (b) the agreement of the defendant and.each surety to forfeit the following cash or other property

(describe the cash ov other property, including claims.on it — such as.q lien, mortgage, or loan ~ and attach proof of

ownership and vale):

 

 

If this-bond is secured by real property, documents to protect.the secured interest may be filed of record.

(£3) ©) a bail bond with a solvent surety (attach a copy af the bail.bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the: Bond

Forfeiture. of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond-surrendered to the United States, including the.
security for the bond, if the defendant does not comply with the-agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for. the entire amount. of the bond, including
interest.and costs.
 

Case 1:16-cr-00094-NONE-SKO Document 121 Filed 03/22/21 Page 2 of 2

Pagé2

AO 98 (Rev. 12/ I1- EDCA [Fresno 11/13]) ‘Appearance and Compliance Bond

Release of the Bond. The court may order this-appearance bond ended at any time. This bond will be satisfied and the
sécurity will.be released wheri either: (1) the defendant is found not guilty on all charges, or (2)-the defendant reports to
serve a sentence.

Declarations

Ownership of the Property/Net Worth. I, the defendant — and each surety — declare under penalty of perjury that:
(1). all owners of the property securing this.appearance bond are included on the. bond;
(2) the property is not subject to claits, except as described above; and
(3) I will not reduce my-net-worth, sell any property, allow further claims.to be made against any property,
or do anything to. reduce the value while this Appearance.and Compliance Bond. is in effect.

Acceptance. J, the defendant — atid each surety — have.read this appearance bond and have either read all the conditions
of release set by the court or had. them explained tome, I-agree to this Appearance-and Compliance Bond.
f

I, the defendant — and each stirety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

 

 

 

 

 

 

 

Date:
Defendant's signature

Surety/property owner — printed name Sitrety/property owner — signature and daté

Surety/property owner — printed name Surety{property owner ~— signature and date

Suréty/property owner — printed ame (— Swenietenye oWner ~signature and date

CLERK yf COURT
3 (22/2021
Date: 3 2 2 : he
he Lo ‘Clerk-or. Dany ati a4

Approved,

Date: >/27 |L

at

* Judge’ 5 signatuge ituye
